Title: From Thomas Jefferson to Thomas Ritchie, 25 December 1820
From: Jefferson, Thomas
To: Ritchie, Thomas


Dear Sir
Monticello
Dec. 25. 20.
On my return home after a long absence, I find here your favor of Nov. 23. with Colo Taylor’s ‘Construction construed,’ which you have been so kind as to send me, in the name of the author as well as of your self. permit me, if you please, to use the same channel for conveying to him the thanks I render you also for this mark of attention. I shall read it, I know, with edification, as I did his Enquiry to which I acknolege myself indebted for many valuable ideas, and for the correction of some errors of early opinion, never seen in a correct light until presented to me in that work. that the present volume is equally orthodox, I know before reading it, because I know that Colo Taylor and myself have rarely, if ever, differed in any political principle of importance. every act of his life, & every word he ever wrote satisfies me of this. so also as to the two presidents, late and now in office, I know them both to be of principles as truly republican as any men living. if there be anything amiss therefore in the present state of our affairs, as the formidable deficit lately unfolded to us indicates, I ascribe it to the inattention of Congress to it’s duties, to their unwise dissipation & waste of the public contributions. they seemed, some little while ago to be at a loss for objects whereon to throw away the supposed fathomless funds of the treasury. I had feared the result, because I saw among them some of my old fellow laborers, of tried and known principles, yet often in their minorities. I am aware that in one of their most ruinous vagaries the people were themselves betrayed into the same phrensy, with their Representatives. the deficit produced & a heavy tax to supply it will I trust, bring both to their sober senses. but it is not from this branch of government we have most to fear. taxes & short elections will keep them right. the Judiciary of the US. is the subtle corps of sappers & miners constantly working underground to undermine the foundations of our confederated fabric. they are construing our constitution from a coordination of a general and special governments to a general & supreme one alone. this will lay all things at their feet, and they are too well versed in English law to forget the maxim ‘boni judicis est ampliare jurisdictionem.’ we shall see if they are bold enough to maintain the daring stride their 5 lawyers have lately taken. if they do then, with the Editor of our book, in his address to the public, I will say that ‘against this every man should raise his voice,’ and more, should uplift his arm. who wrote this admirable address? sound, luminous, strong, not a word too much, nor one which can be changed but for the worse. that pen should go on, lay bare these wounds of our constitution, expose these decisions seriatim, and arrouse, as it is able, the attention of the nation to these bold speculators on it’s patience. having found from experience that impeachmt is an impracticable thing, a mere scare-crow, they consider themselves secure for life; they sculk from responsibility to public opinion the only remaining hold on them, under a practice, first introduced into England by Ld Mansfield. an opinion is huddled up in Conclave, perhaps by a majority of one, delivered as a craft, Chief judge, as if unanimous, and, with the silent acquiescence of lazy or timid associates, he sophisticates the law to his mind by the turn of his own reasoning. a judiciary law was once reported by the Attorney Genl to Congress, requiring each judge to deliver his opinion seriatim & openly, and then to give it in writing to the clerk to be entered on the record. a judiciary independant of a king or Executive alone, is a good thing; but independance on the will of the nation is a solecism, at least in a republican government.But to return to your letter. you ask for my opinion of the work you send me, and to let it go out to the public. this I have ever made a point of declining (one or two instances only excepted.) complimentory thanks to writers who have sent me their works have betrayed me sometimes before the public, without my consent having been asked. but I am far from presuming to direct the reading of my fellow citizens, who are good enough judges themselves of what is worthy their reading. I am also too desirous of quiet to place myself in the way of contention. against this I am admonished by bodily decay, which cannot be unaccompanied by a corresponding wane of the mind. of this I am, as yet, sensible, sufficiently to be unwilling to trust myself before the public, and when I cease to be so, I hope that my friends will be too careful of me to draw me forth and present me, like a Priam in armour, as a spectacle for public compassion. I hope our political bark will ride thro’ all it’s dangers; but I can in future be but an inert passenger. I salute you with sentiments of great friendship and respect.Th: Jefferson